DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  “the protruding portions comprise” should be amended to “the protruding portion comprises .  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  “the protruding portions comprise” should be amended to “the protruding portion comprises .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (JP 2017-063002, see English machine translation, also referred to as Miyake ‘002) in view of Miyake (JP 2017-063004, see English machine translation, herein referred to as Miyake ‘004) and Nakajima (JP 2000-012085, see English machine translation).
Regarding claims 1 and 9, Miyake discloses a lamination type battery manufacturing method (abstract). The method includes laminating a first electrode body web sandwiched (abstract). The method involves a sandwiching process, an adhesion process, a cutting process, a sealing process, and a stacking process ([0015]) to make a laminate having a first electrode body sandwiched between separators ([0014]). A strip separator fabric 10 has a plurality of mountain-folded portions 12 (protruding portions) ([0017], Fig 1). The strip separator fabric 10 is disposed on both sides of a strip electrode fabric 20 (Fig 2, [0021]).
The separator fabric and the electrode fabric are adhered (laminated/joining) to each other except at the folded portions ([0024]), thereby meeting the limitations of a lamination mechanism for joining the separator web and the electrode web.
Cutting of the strip separator occurs at a mountain folds 12 (protruding portions) ([0027]). A further cut is made on the electrode fabric ([0028]), and thereby meets the limitation of a cutting mechanism/cutting for at least the electrode web portion in a laminated article of a separator web and the electrode web at a position where a protruding portion has been provided.
While Miyake teaches the separator web having mountain folds (and therefore protruding portions on the separator, and thereby meeting the limitation of causing the separator web to be bent or curled to form a protruding portion extending across an entire width of the separator web), Miyake does not explicitly disclose as protruding portion molding member disposition mechanism for disposing a protruding portion molding member (disposing a protruding portion molding member) on at least one main surface of the separator web fed out from a separator roll and a main surface of the electrode web fed out from the electrode roll.
(abstract). The method involves a sandwiching step, a bonding step, a cutting step, a sealing step, a cutting step, and a stacking step ([0015]). The electrode fabric 10 has a first active material layer 16 and a first current collector, and has a plurality of notches 12 ([0018]).  The separator fabric 20 is placed on the electrode fabric 10, therefore an area on the other side of the notches 12 is placed on the separator (the area on the other side of the notches is considered to be a protruding portion molding member because the location matches with the folds 12 of the separator fabric of Miyake ‘002, and therefore is considered a protruding portion molding member disposition mechanism). The adhesion step adheres parts of the notches and separator fabrics together ([0022]). 
An excision step removes the electrode fabric from the notch portion toward the side having no notch portion ([0026]). The excision removes cutout portion 18 of the region of the electrode fabric via a laser, a cutting blade, or the like ([0027]). Subsequently, the separator web portion 20b corresponding to the region where the electrode fabric was cut off was bonded to the other portion of the separator web ([0029]), and the remaining portions of the separator are bonded ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the notch of the electrode web, the formation of the notch, and the excision of the cutout portions of the manufacturing method of Miyake ‘004 with the electrode web and manufacturing method of Miyake ‘002 in order to manufacture an electrode and separator laminate without requiring accurate positioning of the webs. In 
With regards “an electrode roll of a long electrode web rolled into a roll shape”, “a separator roll of a long separator web rolled into a roll shape”, “separator web fed out from a separator roll formed by rolling the long separator web into a roll shape”, and “electrode web fed out from an electrode roll formed by rolling the long electrode web into a roll shape”, it is noted that Miyake ‘002 teaches an electrode fabric 20 and a separator fabric 10 which meet the limitations of a long electrode or separator web. However, Miyake ‘002 does not explicitly disclose wherein the fabrics/web either come from a roll or are in the shape from a roll. 
Nakajima teaches a manufacturing method of preparing a cell laminate having a positive electrode material, negative electrode material, and a separator. The positive electrode material 2, the negative electrode material film 3, and separator film 4 are all provided from rolls ([0010], Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a roll form of the films as taught by Nakajima with the electrode fabrics and separator fabrics of modified Miyake for the purpose of suppling the fabrics continuously.
claims 3 and 10, modified Miyake discloses all of the claim limitations as set forth above. Miyake ‘004 teaches an excision step to remove the electrode fabric from the notch portion toward the side having no notch portion ([0026]), and thereby meets the limitation of a removal mechanism for removing (removing) the protruding portion molding member, the removal mechanism being provided between the lamination mechanism and the cutting mechanism.
Regarding claims 4 and 11, modified Miyake discloses all of the claim limitations as set forth above. Miyake ‘004 teaches excision removes cutout portion 18 of the region of the electrode fabric via a laser, a cutting blade, or the like ([0027]). At least the use of a cutting plate is considered a removal mechanism comprises a draw-out removal section for drawing out the protruding portion molding member to remove the protruding portion molding member.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (JP 2017-063002, see English machine translation) in view of Miyake (JP 2017-063004, see English machine translation, herein referred to as Miyake ‘004) and Nakajima (JP 2000-012085, see English machine translation), as applied to claim 1 or 9 above, and further in view of Feaver et al. (US 2011/0146064).
Regarding claims 2 and 15, modified Miyake discloses all of the claim limitations as set forth above. While Miyake discloses that the electrode web may have an arbitrary tap part ([0045]), and thereby suggests the possibility of having unequal spacing, modified Miyake does not explicitly disclose wherein the protruding portion molding member is provided as a plurality 
Feaver discloses a battery manufacturing where a battery separator and electrodes are laminated on a continuous roll of material (abstract). In an embodiment, the laminate 1302 including anodes 1423 and cathodes 1316 on a separator 1306 which is rolled together, such that the electrodes (anode and cathode) are aligned with each other (Fig 13, [0159]). Therefore, the spacing (and separator area) between electrodes has to increase in order for the electrodes to align in the roll because of the increasing thickness of the roll.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of increasing the spacing (and increasing the separator area) of Feaver with the laminate making steps of modified Miyake for the purpose of having a laminate that is rolled having the electrodes align to make a wound battery. Therefore, the modification would require protruding portion molding members having different surface areas, and having the surface areas thereof gradually increase or decrease toward a feed direction of the separator web and the electrode web.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (JP 2017-063002, see English machine translation) in view of Miyake (JP 2017-063004, see English machine translation, herein referred to as Miyake ‘004) and Nakajima (JP 2000-012085, , as applied to claim 1 or 9 above, and further in view of Eguchi et al. (US 2011/0292568).
Regarding claims 5 and 12, modified Miyake discloses all of the claim limitations as set forth above. While Miyake ‘004 teaches excision removes cutout portion 18 of the region of the electrode fabric via a laser, a cutting blade, or the like ([0027]), Miyake modified by Miyake ‘004 does not explicitly disclose wherein the protruding portion molding member is formed from a material capable of being dissolved, molten, or sublimated, and the removal mechanism comprises a removable section for causing the protruding portion molding member to be dissolved, molten, or sublimated to remove the protruding portion molding member.
Eguchi teaches an electrode film comprising active material that is combined with separator films (abstract). The electrode film is produced by applying a dispersion liquid film (containing active material and inorganic particles) onto a support ([0040]), wherein the support is a current collector made of foil) ([0038]). The produced electrode film is pressed, and then the support may be dissolved or peeled ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of dissolving the support and the mechanism to perform such function, as taught by Eguchi with the excision of cutout of Miyake modified by Miyake ‘004 for the purpose of removing the support of the excision.

Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (JP 2017-063002, see English machine translation) in view of Miyake (JP 2017-063004, see English machine translation, herein referred to as Miyake ‘004) and Nakajima (JP 2000-.
Regarding claims 6 and 13, modified Miyake discloses all of the claim limitations as set forth above. While Miyake teaches that the separator and electrode fabrics are adhered ([0024]), modified Miyake does not explicitly disclose wherein the lamination mechanism comprises a pressing device comprising a separator web side holding member and an electrode web side holding member for sandwiching to laminate the separator web and the electrode web.
Nakajima teaches a manufacturing method of preparing a cell laminate having a positive electrode material, negative electrode material, and a separator. In Figure 4, Nakajima teaches that the negative electrode 3’ is laminated/bonded with separator 4’ with rollers (Fig 4, [0013]-[0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rollers for laminating/bonding the electrode and separator webs of Nakajima with the adhering step of modified Miyake for the purpose of laminating/bonding the electrode and separator webs together.
However, modified Miyake does not explicitly disclose wherein the separator web holding member has an elastic module that is lower than an elastic modules of the protruding portion molding member, and the electrode web holding member has an elastic module that is higher than the elastic module of the protruding portion molding member.
Gerhardt discloses an apparatus for handling facing sheets for application to a pressed board and other laminate stacks adapted to be bonded together (abstract). A feed device 2 (C5/L10-30, Fig 1). The drum 4 can have an elastic periphery 4a so that a forward pressing unit 8 can retain a sheet against the periphery even upon release of the leading edge of the sheet once the sheet passes into the action region of the unit 8 (Fig 2, C5/L31-35). The elastic periphery permits sheets of different thickness or plural layers to be handled (C5/L35-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elastic periphery of the drum of Gerhardt with a holding member of Miyake modified by Nakajima for the purpose of retaining the sheet against the periphery during rolling or lamination. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the elastic periphery to the separator web holding member (thereby having an elastic modulus lower than an elastic modulus of the protruding portion molding member, and have the elastic modulus of the electrode web holding member remain higher than the elastic modules of the protruding portion molding member) in order to have the force applied by the separator web holding member be less in order to minimize the bending of the active material of the electrode.
Regarding claims 7 and 14, modified Miyake discloses all of the claim limitations as set forth above. Nakajima further teaches that the separator web side holding member and the electrode web side holding members are pressing rollers (see Fig 4 and the shape of the rollers). 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (JP 2017-063002, see English machine translation) in view of Miyake (JP 2017-063004, see English machine translation, herein referred to as Miyake ‘004) and Nakajima (JP 2000-012085, see English machine translation), as applied to claim 1 or 9 above, and further in view of Kawabata et al. (US 2008/0187825).
Regarding claims 8 and 16, modified Miyake discloses all of the claim limitations as set forth above. While Miyake teaches mountain-folded portions 12 extending across the entire width of the separator, modified Miyake does not explicitly disclose wherein the protruding portions comprise a first protruding portion and a second protruding portion extending across the entire width of the separator web, and a valley portion located between the first protruding portion and the second protruding portion.
Kawabata discloses a separator comprising a long porous film in which plural non-porous linear regions are arranged in a width direction of the film, at least one surface of the linear region being a concave or a convex surface (abstract). In an embodiment, concave regions and convex regions are arranged alternately with each other (Fig 7, [0026]); that is, either two convex regions or two concave regions read on the claimed “first protruding portion and second protruding portion” and with the corresponding one concave region or one convex region between reading on the claimed “valley portion located between the first protruding portion and the second protruding portion”. Kawabata teaches the arrangement allows for the separator to be uniformly impregnated with electrolyte solution, further improves the mechanical strength and dimensional stability of the separator, and reduces short circuits ([0016]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JACOB BUCHANAN/             Examiner, Art Unit 1725                   

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725